Citation Nr: 9930938	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for left shoulder 
dislocation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  This appeal arises from a rating decision in which, 
inter alia, an increased evaluation for left shoulder 
dislocation was denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The veteran testified, in a July 1999 hearing before the 
undersigned member of the Board, that he experiences a 
tingling sensation underneath his arm and extending into his 
hands.  In addition, medical evidence of record shows 
possible ulnar entrapment and neuropathy in the left 
shoulder.  The veteran's representative has argued that these 
manifestations are part of the same left shoulder disability, 
and that his evaluation should reflect consideration of these 
symptoms.  A claim for service connection for ulnar 
entrapment and neuropathy in the left shoulder, as either 
directly related to service or as secondary to left shoulder 
dislocation, is inferred from the hearing testimony and 
argument.  This matter is referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's left shoulder disability is currently 
manifested by subjective complaints of pain; objective 
observations of pain, full range of movement with pain and 
crepitus, no atrophy of arm or shoulder muscles; and no 
findings of dislocation.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for the 
left shoulder dislocation are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.48, 4.59, Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.  In this regard, the Board notes that the 
representative has requested a remand for another VA 
examination, as the last examination was in 1997.  At the 
hearing, however, the veteran reported that his left shoulder 
disability had been the same since the last VA examination.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In the present case, a March 1993 rating 
decision granted service-connection and assigned a 10 percent 
disability evaluation for left shoulder dislocation, 
effective in October 1992.  The evidence then of record 
included service medical records and a December 1992 VA 
examination report.  The service medical records show the 
veteran dislocated his left shoulder twice while on active 
service.  He was treated and placed on a profile, but was not 
treated surgically.  Reports of medical history and 
examination at discharge, dated in May 1973, show complaints 
of a painful shoulder but evidence no defects, abnormalities, 
diagnoses, or other findings concerning this joint.  The 
December 1992 VA general medical examination report shows no 
subjective complaints, objective findings of full range of 
left shoulder joint movement with pain, and X-ray results 
revealing a normal left shoulder study except for a large 
screw, apparently set for tendon repositioning.  The examiner 
diagnosed post-operative left shoulder dislocation.  The 
report of the December 1992 VA psychiatric examination 
includes a notation that the veteran was status port left 
shoulder surgery in 1974 following left shoulder dislocation 
in 1970.  The claims file now before the Board does not 
include records of the reported 1974 surgery.  The 10 percent 
evaluation has been confirmed and continued to the present.

The veteran has appealed the denial of a rating higher than 
10 percent for his left shoulder disability.  He contends 
that he experiences pain, weakness, and limited range of 
motion.  After review of the record, the Board finds that the 
evidence does not support the assignment of a rating greater 
than 10 percent for the service connected left shoulder 
dislocation.  As discussed above, symptoms attributable to 
ulnar entrapment and neuropathy will not be discussed in 
evaluating the veteran's service-connected left shoulder 
dislocation.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, but they do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The current 10 percent rating for the left shoulder 
dislocation was assigned under Diagnostic Code 5203, for 
impairment of the clavicle or scapula.  Under this diagnostic 
code, a 20 percent rating is assigned for dislocation, or for 
nonunion with loose movement.  A 10 percent rating is 
assigned for nonunion without loose movement, or for 
malunion.  The medical evidence of record does not establish 
that the veteran exhibits nonunion or dislocation of his 
clavicle or scapula.  Rather, the most recent, September 
1997, VA examination report reveals pain and tenderness at 
the joint, and weakness measuring 4 of 5 on the left, but no 
atrophy in the arm or shoulder muscles and no atrophy in the 
arm or forearm.  Results of X-rays, as reported by the 
examiner, evidence post-surgical changes. VA outpatient 
treatment records show no reports or observations of, or 
treatment for, dislocation or nonunion in the left shoulder 
joint.

A higher evaluation could also be warranted, under Diagnostic 
Codes 5200 and 5201 for, respectively, favorable ankyloses of 
scapulohumeral articulation and arm movement restricted to 
shoulder level.  However, again, the medical evidence of 
record does not establish that the required manifestations 
are present.  First, while the examiner diagnosed 
degenerative joint disease in the September 1997 examination 
report, this diagnosis is not reflected in any clinical 
findings of record.  In addition, the veteran has reported a 
history of left shoulder joint surgery following his 
discharge from active service.  Yet, the Board notes that as 
recently as September 1997, the veteran was found to exhibit 
full range of left shoulder joint motion, albeit with 
crepitus and pain.  Thus, the medical evidence of record 
simply does not establish that the veteran's left shoulder 
joint is ankylosed, either by disease or surgery.  Concerning 
limitation of left shoulder joint motion, the most recent, 
September 1997, medical evidence of record, as indicated 
above, establishes that the veteran exhibits full range of 
left shoulder joint motion.  In addition, he testified in 
July 1999 before the undersigned member of the Board that he 
can move his arm to just above shoulder level before he 
begins to feel pain.  He can lift it even higher, but with 
pain.  He further testified that he has not sought medical 
treatment for his left shoulder disability for a year.

A higher evaluation could be warranted for impairment of the 
humerus involving infrequent, recurrent episodes of 
dislocation of the scapulohumeral joint with guarding at the 
shoulder level, or malunion with moderate deformity.  Yet, 
again, the medical evidence of record simply does not show 
that the required manifestations are present.  Rather, the 
medical evidence of record does not show that the veteran has 
sustained impairment of the left humerus involving recurrent 
dislocation or malunion.  Furthermore, the medical evidence 
of record is bereft of any clinical findings of left 
scapulohumeral joint dislocation or of left humerus 
impairment involving malunion or deformity of any kind, or of 
any complaints of or treatment for dislocation of the 
scapulohumeral joint. 

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 10 percent under Diagnostic 
Code 5203 are not met.  In addition, the criteria for a 
rating higher than 10 percent under Diagnostic Codes 5200, 
5201, 5202 are not met.  Specifically, the evidence of record 
simply does not establish that the veteran's left shoulder 
disability is manifested by complaints or findings of 
malunion or dislocation of the clavicle, scapula, or 
scapulohumeral joint, or the humerus; or that the veteran's 
scapulohumeral joint is ankylosed, or that the veteran's left 
shoulder joint range of motion is limited so that he is 
unable to raise his arm any higher than shoulder level.

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the left shoulder dislocation is 
warranted under Diagnostic Codes 5200 through 5203, the Board 
will also analyze whether a compensable evaluation is 
warranted for other manifestations that may be rated under 
Diagnostic Code 5003-5010.

Diagnostic Code 5003-5010, directs that arthritis evidenced 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.) unless the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes.  Although the veteran has been given a 
diagnosis of degenerative joint disease in the left shoulder, 
the medical evidence of record does not include x-ray 
findings of arthritis in the left shoulder joint.

Nonetheless, the Board finds it is not necessary to determine 
whether or not the veteran's service-connected left shoulder 
disability is manifested by arthritis.  This is so because 
even if the clinical medical evidence of record did 
corroborate the examiner's diagnosis, the rating under 
Diagnostic Code 5003 is based on painful or limited motion.  
In this case, both the March 1993 and the September 1997 
rating decisions indicate that the current 10 percent rating 
is based on painful motion of the shoulder.  Consequently, a 
separate, compensable rating under Diagnostic Code 5003 could 
not be assigned for the same manifestations.  See 38 C.F.R. 
§ 4.14.

This does not, however, preclude the granting of a higher 
evaluation for this disability than has been granted herein.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, compensable 
evaluations are provided for other disabling manifestations 
that have not been demonstrated in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for his left 
shoulder disability.  And, while he has indicated that his 
left shoulder disability interferes with his work as an 
airport shuttle driver, he reported that he has not had to 
miss work because of it.  In addition, he reports that he is 
right-handed, and that he has not sought medical treatment 
for his left shoulder in about a year.  Although he has 
reported that he has been turned down for a specific job 
because of his left shoulder disability, he is working and 
has not missed work due to his left shoulder disability.  
Thus, the evidence does not show that the impairment 
resulting from his left shoulder disability markedly 
interferes with his employment.  There is no evidence that 
the impairment resulting solely from the left shoulder 
dislocation warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the left shoulder dislocation is 
adequately compensated by the 10 percent schedular evaluation 
under Diagnostic Code 5203.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement and 
crepitus were noted by the examiner; and considered in the 
range of left shoulder joint motion recorded.  In addition, 
the examiner noted objective observations of tenderness to 
touch in the left shoulder joint and weakness measuring 4 of 
5 on the left.  No findings were made of abnormal movement, 
guarding of movement, muscle atrophy, or changes in condition 
of the skin indicative of disuse.  Rather, the examiner 
specifically found no other objective manifestation 
demonstrating disuse of functional impairment and diagnosed 
degenerative joint disease of the left shoulder and post-
surgical changes in the left shoulder secondary to repair of 
anterior shoulder dislocation.  Consequently, the veteran's 
complaints of pain, weakness, and limitation of movement, by 
themselves, do not support an assignment of a higher or 
separate, compensable evaluation other than that which is 
confirmed by this decision.  As discussed above, the rating 
now assigned for the left shoulder disability accounts for 
the painful motion, crepitus, and weakness demonstrated.  The 
presence of other factors listed in 38 C.F.R. § 4.45, are 
either not contended or not shown.


ORDER

An evaluation higher than 10 percent for left shoulder 
dislocation is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

